Petition for certification is granted and the judgment of the Appellate Division is summarily reversed; and it is further ordered that the cause is remanded to the Superior Court, Law Division, which is directed to hear and determine by a further plenary hearing the limited issue of “just and reasonable return”; and it is further ordered that the parties shall be afforded the opportunity to present additional evidence in the light of Hutton Pk. Gardens v. W. Orange Town Council, 68 N. J. 543 (1975); Troy Hills Village v. Parsippany-Troy Hills Tp. Council, 68 N. J. 604 (1975); Brunetti v. Borough of New Milford, 68 N. J. 575 (1975); and any further amendments to the rent control ordinance including No. 76-8, adopted June 30, 1976, as to which appeals are pending and as to which separate orders are entered this day; and it is further ordered that a. pretrial conference be held pursuant to a schedule set by the trial judge, which proceedings shall be held and conducted with due diligencG in conformity with this order, and that forthwith upon the conclusion of all such proceedings, the trial judge shall file with the Clerk of the Supreme Court a report as to his findings and determination with respect to the matters referred to- above, such filing to be no la.ter than October 15, 1977; and it is further ordered that the stay provided in the order of April 1, 1976 be continued until the further order of the Court and that jurisdiction be retained.-